 Case 15-28491      Doc 104     Filed 04/04/19 Entered 04/04/19 10:46:47         Desc Main
                                 Document     Page 1 of 7


                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

IN THE MATTER OF:                          )      CHAPTER 7
                                           )
MICHAEL FRONTIER,                          )      15-28491
                                           )
                                           )
              Debtor(s).                   )

                                   PROOF OF SERVICE
TO: See Attached

I, GINA B. KROL, state that copies of the Notice of Trustee’s Final Report and
Applications for Compensation and Deadline to Object, were sent on April 4, 2019, by
First Class U.S. Mail to the persons shown on the attached service list.




GINA B. KROL
COHEN & KROL
105 W. Madison, Ste 1100
Chicago, IL 60602
312-368-0300                                      BY:/s/ Gina B. Krol
                                                  Ch 7 Bankruptcy Trustee
                  Case
Label Matrix for local    15-28491
                       noticing       Doc 104U.S.Filed  04/04/19
                                                  Bankruptcy Court  Entered 04/04/19 10:46:47
                                                                                       ARS National Desc    Main
                                                                                                     Services, Inc
0752-1                                            Document
                                             Eastern Division      Page 2 of 7         PO Box 469100
Case 15-28491                                  219 S Dearborn                              Escondido, CA 92046-9100
Northern District of Illinois                  7th Floor
Eastern Division                               Chicago, IL 60604-1702
Thu Apr 4 10:39:27 CDT 2019
ARS National Services, Inc.                    Ally Financial                              Ally Financial
PO Box 1259                                    200 Renaissance Ctr                         PO box 380901
Oaks, PA 19456-1259                            Detroit, MI 48243-1300                      Bloomington, MN 55438-0901



Best Buy Credit Services                       (p)BANK OF AMERICA                          Cap1/ Best Buy
PO Box 790441                                  PO BOX 982238                               50 Northwest Point Road
Saint Louis, MO 63179-0441                     EL PASO TX 79998-2238                       Elk Grove Village, IL 60007-1032



Citibank                                       Comenity Bank/Z Gallerie                    Credit Control LLC
Centralized BK                                 Attention: Bankruptcy                       PO Box 51790
Po Box 790040                                  Po Box 182125                               Livonia, MI 48151-5790
Saint Louis, MO 63179-0040                     Columbus, OH 43218-2125


Credit Control LLC                             Daniel J. Kordik                            Daniel J. Kordik
PO Box 546                                     Kordik Law Firm                             Kordik Law Firm
Hazelwood, MO 63042-0546                       276 N. Addison                              276 N. Addison Ave
                                               Elmhurst, IL 60126-2723                     Elmhurst, IL 60126-2723


Daniel Kordik,                                 Dsnb Bloomingdales                          (p)US BANK
Kordik Law Firm                                Macy’s Bankruptcy Dept.                     PO BOX 5229
276 N. Addison Ave.                            Po Box 8053                                 CINCINNATI OH 45201-5229
Elmhurst, IL 60126-2723                        Mason, OH 45040-8053


Nordstom Bank Colorado Service Cent            Nordstrom FSB                               PYOD, LLC its successors and assigns as assi
PO Box 6565                                    Attention: Account Services                 of Citibank, N.A.
Englewood, CO 80155-6565                       Po Box 6566                                 Resurgent Capital Services
                                               Englewood, CO 80155-6566                    PO Box 19008
                                                                                           Greenville, SC 29602-9008

Peter Morse                                    (p)PORTFOLIO RECOVERY ASSOCIATES LLC        Profolio Recovery Assoc LLC
Morse Bolduc & Dinos                           PO BOX 41067                                PO Box 12914
25 E. Washington ST., Suite 750                NORFOLK VA 23541-1067                       Norfolk, VA 23541-0914
Chicago, IL 60602-1755


Richard Mahoney                                Richard and Tara Mahoney                    Richard and Tara Marhoney
Kordik Law Firm                                322 ST. Paul Blvd                           322 St. Paul Blvd
276 N. Addison Ave.                            Carol Stream, IL 60188-1852                 Carol Stream, IL 60188-1852
Elmhurst, IL 60126-2723


Tara Mahoney                                   (p)VON MAUR INC                             Z Gallerie
Kordik Law Firm                                6565 BRADY STREET                           Customer Service
276 N. Addison Ave.                            DAVENPORT IA 52806-2054                     PO Box 182273
Elmhurst, IL 60126-2723                                                                    Columbus, OH 43218-2273
                  Case 15-28491
Constantine Dean Matsas                   Doc 104Douglas
                                                    FiledW. 04/04/19
                                                            Worrell        Entered 04/04/19 10:46:47
                                                                                              Gina B Krol Desc Main
C Dean Matsas & Associates, PC                        Document           Page    3  of
                                                 The Law Office of Douglas Worrell Ltd.7      Cohen & Krol
5153 N Broadway                                       1625 W. Colonial Parkway                             105 West Madison St Ste 1100
Chicago, IL 60640-3000                                Inverness, IL 60067-1220                             Chicago, IL 60602-4600


Michael Frontier                                      Patrick S Layng                                      Richard Mahoney
393 E. Montrose Ave.                                  Office of the U.S. Trustee, Region 11                3031 Settlers Parkway
Wood Dale, IL 60191-2022                              219 S Dearborn St                                    Elgin, IL 60124-8936
                                                      Room 873
                                                      Chicago, IL 60604-2027

Tara Mahoney
3031 Settlers Parkway
Elgin, IL 60124-8936




                    The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                    by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Bk Of Amer                                            Elan Financial Service                               Portfolio Recovery
Po Box 982235                                         Po Box 790084                                        Attn: Bankruptcy
El Paso, TX 79998                                     Saint Louis, MO 63179                                Po Box 41067
                                                                                                           Norfolk, VA 23541


(d)Portfolio Recovery Associates, LLC                 Von Maur
Successor to                                          Attn: Credit Dept
U.S. BANK NATIONAL ASSOCIATION                        6565 Brady St.
POB 41067                                             Davenport, IA 52806
Norfolk VA 23541




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(d)Daniel J. Kordik                                   End of Label Matrix
Kordik Law Firm                                       Mailable recipients      36
276 N. Addison Ave.                                   Bypassed recipients       1
Elmhurst, IL 60126-2723                               Total                    37
                 Case 15-28491             Doc 104        Filed 04/04/19 Entered 04/04/19 10:46:47          Desc Main
                                                           Document     Page 4 of 7
1A
 101-7-NFR
 /2009
 /2010
 ary
 2 Services
                                                     UNITED STATES BANKRUPTCY COURT
                                                      NORTHERN DISTRICT OF ILLINOIS

               In Re:                                              §
                                                                   §
               FRONTIER, MICHAEL                                   §     Case No. 15-28491 JSB
                                                                   §
                                   Debtor                          §

                                                 NOTICE OF TRUSTEE’S FINAL REPORT AND
                                                   APPLICATIONS FOR COMPENSATION
                                                     AND DEADLINE TO OBJECT (NFR)

                        Pursuant to Fed. R. Bankr. P. 2002(a)(6) and 2002(f)(8), please take notice that GINA B. KROL,
               trustee of the above styled estate, has filed a Final Report and the trustee and the trustee’s professionals
               have filed final fee applications, which are summarized in the attached Summary of Trustee's Final
               Report and Applications for Compensation.

                       The complete Final Report and all applications for compensation are available for inspection at
               the Office of the Clerk, at the following address:
                                                       JEFFREY P. ALLSTEADT
                                                       219 S. Dearborn Street
                                                       Chicago, IL 60604

               Any person wishing to object to any fee application that has not already been approved or to the
               Final Report, must file a written objection within 21 days from the mailing of this notice, serve a
               copy of the objections upon the trustee, any party whose application is being challenged and the
               United States Trustee. A hearing on the fee applications and any objection to the Final Report
               will be held at 11:00 AM on 05/03/2019 in Courtroom 240,
                                              Kane County Courthouse
                                              100 S. Third Street
                                              Geneva, IL
               If no objections are filed, upon entry of an order on the fee applications, the trustee may pay
               dividends pursuant to FRBP 3009 without further order of the Court.

               Date Mailed: 04/03/2019                                 By: Gina B. Krol
                                                                                               Trustee


               GINA B. KROL
               105 WEST MADISON STREET
               SUITE 1100
               CHICAGO, IL 60602-0000




          UST Form 101-7-NFR (10/1/2010) (Page: 1)
        Case 15-28491                 Doc 104            Filed 04/04/19 Entered 04/04/19 10:46:47                                      Desc Main
                                                          Document     Page 5 of 7


                                              UNITED STATES BANKRUPTCY COURT
                                               NORTHERN DISTRICT OF ILLINOIS


      In Re:                                                                §
                                                                            §
      FRONTIER, MICHAEL                                                     §         Case No. 15-28491 JSB
                                                                            §
                             Debtor                                         §

                                             SUMMARY OF TRUSTEE'S FINAL REPORT
                                             AND APPLICATIONS FOR COMPENSATION


                   The Final Report shows receipts of                                                                 $                     34,845.57
                   and approved disbursements of                                                                      $                     14,537.96
                                                            1
                   leaving a balance on hand of                                                                       $                     20,307.61


                 Claims of secured creditors will be paid as follows:


                                                                                 NONE


                 Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                                                     Interim Payment             Proposed
                            Reason/Applicant                             Total Requested             to Date                     Payment
       Trustee Fees: GINA B. KROL                                       $             4,234.56 $                          0.00 $              4,234.56
       Attorney for Trustee Fees: Cohen & Krol                          $           14,154.90 $                 14,154.90 $                         0.00
       Charges: Clerk of US Bankruptcy Court                            $               260.00 $                          0.00 $                260.00
       Other: International Sureties Ltd.                               $                   6.76 $                        6.76 $                    0.00
       Other: Cohen & Krol                                              $               376.30 $                    376.30 $                        0.00
                   Total to be paid for chapter 7 administrative expenses                                             $                       4,494.56
                   Remaining Balance                                                                                  $                     15,813.05


                 Applications for prior chapter fees and administrative expenses have been filed as follows:



____________________
           1
              The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.

UST Form 101-7-NFR (10/1/2010) (Page: 2)
       Case 15-28491             Doc 104     Filed 04/04/19 Entered 04/04/19 10:46:47           Desc Main
                                              Document     Page 6 of 7



                                                            NONE


              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $ 0.00 must be paid in advance of any dividend to general (unsecured) creditors.

                 Allowed priority claims are:


                                                            NONE


             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $ 16,464.78 have been allowed and will
     be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
     timely allowed general (unsecured) dividend is anticipated to be 96.0 percent, plus interest (if
     applicable).

                 Timely allowed general (unsecured) claims are as follows:

                                                   Allowed Amount        Interim Payment to
     Claim No.          Claimant                   of Claim              Date               Proposed Payment
                        PYOD, LLC its
                        successors and assigns as
                        assignee
                        of Citibank, N.A.
                        Resurgent Capital
                        Services
                        PO Box 19008
     000001             Greenville, SC 29602      $        8,288.90 $                0.00 $          7,960.80
                        Portfolio Recovery
                        Associates, LLC
                        Successor to
                        U.S. BANK
                        NATIONAL
                        ASSOCIATION
                        POB 41067
     000004             Norfolk VA 23541         $         8,175.88 $                0.00 $          7,852.25
                Total to be paid to timely general unsecured creditors                $             15,813.05
                Remaining Balance                                                     $                   0.00




UST Form 101-7-NFR (10/1/2010) (Page: 3)
       Case 15-28491             Doc 104   Filed 04/04/19 Entered 04/04/19 10:46:47               Desc Main
                                            Document     Page 7 of 7

             Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been allowed and will
     be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
     have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent, plus interest (if
     applicable).

                 Tardily filed general (unsecured) claims are as follows:


                                                            NONE


            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $ 0.00 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if applicable).

            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:


                                                            NONE


                                              Prepared By: /s/GINA B. KROL
                                                                                     Trustee


     GINA B. KROL
     105 WEST MADISON STREET
     SUITE 1100
     CHICAGO, IL 60602-0000


     STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
     Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-7-NFR (10/1/2010) (Page: 4)
